      Case 19-44234-mxm11 Doc 61 Filed 05/12/20               Entered 05/12/20 16:33:32      Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed May 12, 2020
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________




                              IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE NORTHERN DISTRICT OF TEXAS
                                        FORT WORTH DIVISION


      IN RE:                                              §
                                                          §
      ROOFTOP GROUP USA, INC.,                            §   Case No. 19-44234-mxm-11
                                                          §
      Debtor-in-Possession.                               §


                  ORDER APPROVING APPOINTMENT OF CHAPTER 11 TRUSTEE

               Came on for consideration, the United States Trustee’s Application to Approve

      Appointment of Chapter 11 Trustee filed in the above entitled case. It appearing Daniel J. Sherman

      was selected by the United States Trustee after consulting with the appropriate parties-in-interest,

      that Mr. Sherman appears to be qualified under 11 U.S.C. §321(a) to serve as Chapter 11 Trustee

      in this case, and that he represents that he has no connection with the United States Trustee or any

      persons employed by the United States Trustee, it is therefore


      Order Approving Appointment of Chapter 11 Trustee                                          Page 1 of 2
Case 19-44234-mxm11 Doc 61 Filed 05/12/20                       Entered 05/12/20 16:33:32   Page 2 of 2




         ORDERED, that the appointment of Daniel J. Sherman as Chapter 11 Trustee in this case

is approved.


                                                    # end of order #




Order Approving Appointment of Chapter 11 Trustee                                             Page 2 of 2
